Citation Nr: 0322584	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  95-07 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In December 1999, the veteran 
testified before the undersigned at a personal hearing.  In 
May 2000, the Board remanded the issue on appeal to the RO 
for further development which has been accomplished.  In the 
May 2000 decision, the Board denied service connection for 
service connection for skin disorder, to include fungal rash, 
psoriasis, eczema, and dermatitis; thus, that matter is no 
longer before the Board.  


FINDINGS OF FACT

1.  The veteran has PTSD due to an inservice stressor

2.  The veteran an anxiety disorder which is related to 
service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.304(f) (2002).

2.  An anxiety disorder, not otherwise specified was incurred 
in service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The discussion in the RO's 
September 1996 decision, November 1996 statement of the case, 
March 1997 supplemental statement of the case, November 1998 
supplemental statement of the case, March 1999 supplemental 
statement of the case, May 1999 supplemental statement of the 
case, May 2000 Board remand, and October 2002 supplemental 
statement of the case, informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  In particular, 
the most recent supplemental statement of the case discussed 
VCAA.  The veteran was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim and notice of how his claim was still 
deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim.  The veteran's private and VA 
records have been obtained and he has been examined.  In sum, 
the Board finds that the record contains sufficient evidence 
to make a decision on the claim.  VA has fulfilled its duty 
to assist.

In December 1999, the veteran testified at a personal hearing 
before the undersigned.  This hearing complied with 
 38 C.F.R. § 3.103.  

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
veteran, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the veteran.


Background

The veteran served on active duty from August 1967 to August 
1969.  He was stationed in Vietnam.  There are no complaints, 
findings, treatment, or diagnosis of a psychiatric disorder 
during service.  The separation examination is negative for 
any psychiatric abnormality.  

In September 1995, the veteran's claim for service connection 
for PTSD was received.  The veteran indicated that during his 
year-long tour in Vietnam, he served in combat, saw wounded 
and dead persons, and witnessed the death of others.  

The veteran underwent a private psychiatric evaluation in 
January 1997 performed by Thomas M. Truitt, M.D.  At that 
time, the veteran stated that he could not sleep, had 
nightmares, had increased feelings of anxiety, felt 
depressed, had flashbacks, and felt hyper.  Dr. Truitt noted 
that the veteran was irritable and anxious and described 
symptoms consistent with PTSD of a chronic nature, 
particularly bothersome and gruesome nightmares focusing on 
dead corpses and mutilated bodies during one particular 
mission that he had had while in Vietnam.  Dr. Truitt 
reported that the veteran stated that he had front line 
action while in Vietnam, but that he did not have hand-to-
hand combat or close range killings, but described being 
subjected to weaving through the aftermath of heavy artillery 
fire in small towns and seeing the dismembered remains of 
many persons, which the veteran claimed continued to haunt 
him.  The diagnoses were major depression and PTSD.  Dr. 
Truitt related the PTSD to service.  He also indicated that 
the veteran's major depressive illness was complicated by the 
PTSD.  A review of the report reflects intermingled symptoms.  
Subsequent treatment reports from Dr. Truitt show continued 
treatment for psychiatric problems.

Subsequently, the RO verified the veteran's service with the 
service department and the National Archives.  The RO 
determined through these records that the veteran served with 
an artillery unit which was exposed to combat.  The RO 
conceded that stressors occurred during service.  

In December 1999, the veteran testified at a personal hearing 
before the undersigned.  As to his claim for PTSD, the 
veteran stated that he had been in a hospital in Da Nang in 
June 1968 and that he had seen disfigured bodies.  He related 
that he had hit ground when the mortar rounds were coming but 
that he had not been hurt by a mortar.  He indicated that he 
began having night sweats right after he came back from 
service.  

In August 2002, the veteran was afforded a VA examination.  
The examiner reviewed the claims file, recorded the veteran's 
personal history, and performed a mental status examination.  
The resulting diagnosis was anxiety disorder, not otherwise 
specified.  The examiner indicated that overall the veteran 
was demonstrating subclinical PTSD symptoms that would 
warrant a diagnosis of anxiety disorder, not otherwise 
specified, and which were distinct from his alcohol use 
problems.  The Axis IV impression was military combat stress.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Service connection for PTSD in particular requires medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. 38 C.F.R. § 3.304(f).  [While the Board 
notes that the version of the law in effect at the time the 
veteran initially filed his claim for service connection for 
PTSD required a "clear" diagnosis of PTSD, that requirement 
has since been eliminated; as the current version is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim. See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).]

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.


Anxiety Disorder and PTSD

The Board finds that the veteran's currently diagnosed 
anxiety disorder, not otherwise specified, is related to 
service.  The Board also finds that the veteran has PTSD 
which is related to service.

The VA examiner explained why the current diagnosis is of 
anxiety disorder, not otherwise specified, rather than PTSD.  
The examiner stated that the veteran's current symptoms do 
not meet all of the criteria for PTSD.  However, the examiner 
essentially related current psychiatric symptoms to the 
veteran's military service and indicated that the anxiety 
disorder was distinct from the veteran's alcohol use 
problems.  The Axis IV impression was military combat stress.  
Thus, the current diagnosis is based on symptoms due to the 
veteran's Vietnam service.  

With regard to PTSD, Dr. Truitt determined that the veteran 
has PTSD and that his PTSD is related to service.  The RO has 
conceded that inservice stressors occurred.  

In sum, both the VA examiner and Dr. Truitt noted the 
veteran's military stress.  However, as indicated, there is a 
conflict in the diagnoses.  Each examiner has provided a 
detailed and convincing report.  The VA examiner attributes 
an anxiety disorder to service versus Dr. Truitt who has 
labeled the disability PTSD.  The Board is presented with 
doubt and such doubt is resolved in favor of the veteran.  

Accordingly, service connection is warranted for both PTSD 
and for anxiety disorder, not otherwise specified.


ORDER

Service connection for PTSD is granted.

Service connection for anxiety disorder, not otherwise 
specified, is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

